Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 2/19/2021.
The allowed claims are 1, 2, 6-13, 16-20.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 5,125,067 to Erdman and US 6,269,650 to Shaw.  Such art teaches certain limitations of the independent claim as described in the prior office action.  However, such art does no teach, in an obvious combination with the other limitations of the claim, 
wherein the temperature measurement device is a temperature sensor having a first terminal connected to a supply voltage and a second terminal coupled to the compressor control circuit, wherein the variable output is a voltage dependent on the air temperature, and wherein the compressor control circuit comprises: an operational amplifier including a positive input, a negative input, and a first output, wherein the positive input is connected to the second terminal and the negative input is coupled to the first output such that a first voltage at the first output is proportional to a difference between a parameter value of the variable output and a previous value of the first voltage; an output line connected to the first output, the output line including a first resistor and a second resistor and a node disposed between the first and second resistors, wherein the output line is connected to the compressor to provide the control 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763